Cease 7AM MOLES Dawtumerntties Aleed12100220 Aeegelloti2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Stalin Medina Baca, Leoncio Torres, and
Angel Fernando Gonzalez, on behalf of
themselves and all other persons

similarly situated, DOCKET NO. 20-CV-4701
(CS)(JCM)
Plaintiffs,
DEFAULT JUDGMENT
- VS. -

NB General Construction Corp. and Byron
Abzun,

 

 

Defendants.
This action having been commenced on June 18, 2020 by the filing of the
Summons and Complaint, and a copy of the Summons and Complaint having been
served on defendant NB General Construction Corp. by serving the New York
Secretary of State in accordance with Business and Corporation Law § 306(b)(1) on
July 9, 2020; and proof of service having been filed on July 20, 2020; and defendant
NB General Construction Corp. not having answered the Complaint, and the time for
answering the Complaint having expired, it is hereby
ORDERED, ADJUDGED AND DECREED: That plaintiff Medina Baca have judgment
against defendant NB General Construction Corp. in the liquidated amount of
$79,354.05, that plaintiff Torres have judgment against defendant NB General
Construction Corp. in the liquidated amount of $107,083.21, that plaintiff Gonzalez
have judgment against defendant NB General Construction Corp. in the liquidated

amount of $85,477.88, plus attorneys’ fees, costs and disbursements of this action in

 
CGase7AneveeayM1ess MeotunemtlBs Alked112100220 Aeage220h {22

Dated: New York, NY,

November! —1/92020

SO ORDERED:

(thy keh.h

CATHY SEIBEL
United States District Judge

This document was entered on the docket on
